DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalik et al. ‘953 in view of Skoglund ‘281.
	There is disclosed in Kowalik a liquid food product treatment apparatus, comprising: a vacuum vessel 13 provided with a product inlet 12 for incoming liquid food product and a product outlet 15 for outgoing liquid food product; a pressure relief valve 11 arranged upstream the product inlet, for providing a pressure drop that results in flash boiling of the incoming liquid food product; and an inlet section (horizontal portion) arranged between the pressure relief valve and the product inlet (product exit point at the farthest end of the inlet conduit 12), for conveying the liquid food product from the pressure relief valve to the product inlet.

	It would have been obvious to one skilled in the art to modify the inlet section of Kowalik with the teachings of Skoglund, in order to adjust the flow velocity of the liquid food product as it passes the inlet section.
	In regards to claims 2-5, it would have been obvious to one skilled in the art to increase the through-flow area of the inlet section by the claimed factors and distances, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
	In regards to claims 6 and 7, figure 1 of Kowalik discloses an inlet section having a rectangular shape with a first longer side and second shorter side.
	In regards to claims 8 and 9, the inlet section of Kowalik appears to include a downward bend within the claimed angular range.
	Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Palm is cited for its disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761